PER CURIAM.
The only question arising in this cause *394is whether or not the assessment work of $100, required by the act of congress, was done in the year 1885. The action was to quiet title. A jury was had, which jury rendered a verdict for the appellees. The testimony was contradictory, and it is too well settled to require citations of authorities, that the supreme court will not disturb the verdict of the jury when such a contradiction exists. This being an action in equity, and the verdict being only advisory, the trial judge would feel less hesitancy to disregard the verdict than in an action at law. The judge, as well as the jury, was brought face to face with the witnesses, and could judge of their credibility. The injunction is dissolved, and the judgment affirmed.
Wright, C. J., and Porter and Barnes, JJ., concur.